FILED
ASHEVILUN, N.S.

DEC 07 2020

UNITED STATES DISTRICT COURT FOR THE US. 2 0 CRIT COURT
WESTERN DISTRICT OF NORTH CAROLINA oe
ASHEVILLE DIVISION

 

DOCKET NO. 1:20-CR-\2/e4M4e, 2, ©
UNITED STATES OF AMERICA
BILL OF INDICTMENT
Vv.
Violations:

18 U.S.C. § 287
18 U.S.C. § 641
18 U.S.C. § 1001

JOHN PAUL COOK

Nee! Nee Seu” eee” Nee ere” “eee Seer” wee”

 

THE GRAND JURY CHARGES:
INTRODUCTION
At all times relevant to this Bill of Indictment:
I. The VA Programs Defrauded
A, Disability Compensation Program

1. Disability compensation is a benefit paid to United States military
veterans by the Veterans Benefits Administration of the United States Department
of Veterans Affairs (VA) due to injuries or diseases sustained while on active duty,
or for injuries or diseases that were made worse by active military service.

2. “Individual Unemployability” ([U) is a unique part of the VA’s disability
compensation program, allowing the VA to pay certain veterans compensation at
the 100 percent rate even though the VA has not rated their service-connected
disability at the 100 percent disabling level. To be eligible for Individual
Unemployability, the veteran must be unable to maintain substantially gainful
employment due to a service-connected condition, and must have either one
disability rated at 60 percent disabling or more, or multiple disabilities, with one
disability rated at 40 percent or higher and a total rating of 70 percent or more.

1
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 1 of 16
B. Prosthetics and Sensory Aids Service

3. The VA operates a program known as the Prosthetics and Sensory Aids
Service, through which the VA provides, among other things, funding or
reimbursement for adaptive equipment for disabled veterans. One example of this
is paying for the costs of some features, such as air conditioning, automatic
transmission, and power equipment on a vehicle that will be used on behalf of a
disabled veteran.

C. Beneficiary Travel Program

4. For veterans receiving treatment for a service-connected disability, the
VA will reimburse the veteran for costs relating to their travel to and from the VA
facility at which the veteran receives treatment. If that travel is by private vehicle,
the reimbursement is based on the total mileage traveled. The veteran obtains the
reimbursement by providing information to the facility’s Travel Benefits Office as
to the costs of travel and obtaining a voucher, which the veteran then presents to
the facility’s Agent Cashier’s Office, which pays the veteran.

II. Measuring Visual Acuity

5. Visual acuity is measured as a number indicating the sharpness or clarity
of vision. A visual acuity measure of 20/20 means that a person with 20/20 vision
who is 20 feet from an eye chart sees what a person with unimpaired vision can see
from 20 feet away. A person with 20/100 vision who is 20 feet away from an eye
chart can see what a person with unimpaired vision could see from 100 feet away.

6. During eye examinations, the doctor tests the visual acuity of each eye
separately and records that measurement for each eye. The doctor also measures
the acuity of “both eyes,” meaning the score when the patient is using both eyes
simultaneously. This would ordinarily be the same measurement as the one for the
better eye.

7. A person with 5/200 vision who is 5 feet away from an eye chart can see
what a person with unimpaired vision could see from 200 feet away. The VA rates
a person with 5/200 vision or worse (including eyesight that is limited to light
perception only) as being blind.

2
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 2 of 16
Ill. The Defendant’s Disability Claims

8. The defendant entered on active duty with the United States Army on
November 5, 1985. Six months later, on May 5, 1986, he fell from a ladder while
on duty and complained that he had hit his head. Although his records showed that
he had a lifelong history of amblyopia, sometimes known as “lazy eye,” in his right
eye, and he had been wearing glasses before enlisting in the Army, he complained
that his vision had become worse, especially in his right eye, following the
accident.

9. An Army ophthalmology evaluation in May 1987 concluded that he had
visual acuity of 20/200 in the right eye and 20/100 in the left eye. An Army
medical board ruled that the defendant was “unfit for retention” because his vision
could not be corrected with spectacle lenses to at least 20/30 in one eye and 20/200
in the other eye. Based on the board’s recommendation, the Army discharged the
defendant and placed him on the retired list on August 28, 1987, at 60% disability.
The defendant began to receive VA disability compensation.

10. In December 1987, the defendant applied to the VA for increased
compensation based on unemployability, stating that he was unable to obtain
employment due to his eye injury. That same month, the VA approved the request
and issued a rating of Individual Unemployability due to his “severe visual
deficit.” In February 1988, the defendant reported to a VA visual impairment
support worker that “his major losses center on not being able to drive, shop, or
read.”

11. In June 2005, the defendant submitted another claim for benefits to the
VA, based in part on an eye examination conducted at the VA in April 2005, which
had concluded from the defendant’s responses that the defendant’s vision in his
right eye was “light perception only” and was 5/200 in his left eye.

12. In October 2005, the VA increased his rating based on blindness from
90% to 100% disabling. The new decision noted that, “This is the maximum
evaluation allowed under the law for this disability.” The VA also determined that
the defendant was entitled to additional benefits: Special Monthly Compensation
(an extra monetary allowance paid to a qualifying veteran due to the severity of his
disability), Specially Adapted Housing (a grant that goes toward paying for
adaptations in a new home), and Special Housing Adaptation (a grant that goes
toward remodeling an existing home).

3
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 3 of 16
13. The defendant’s monthly VA disability payments in 1987 were $1,411
per month. With the increases in his disability rating, as well as cost-of-living
adjustments and his Special Monthly Compensation, these payments steadily
increased over the years. By 2016, the monthly payment had risen to $3,990. In
total, from 1987 through 2017, the defendant received approximately $978,138 in
VA disability payments due to his claimed blindness. The VA terminated the
defendant’s blindness-related disability payments in October 2017.

IV. The Defendant’s Schemes to Defraud the VA
A, Obtaining Disability Compensation

14. Starting after his discharge from the Army in 1987, the defendant
claimed to the VA that his loss of vision was so severe that he had only light
perception in his right eye, and that vision in his left eye was only 5/200, and
complained that one of the “major losses” caused by his disability was that he
could no longer drive. This was the basis for the VA’s initially awarding him the
disability payments and later increasing his disability rating to 100%.

15. In actuality, however, the defendant was able to see at a far better level
than he was claiming to the VA, and he was therefore able to maintain and renew
his driver’s license throughout the entire time he was receiving these blindness-
related disability payments. To obtain those license renewals, he repeatedly passed
DMV-mandated eye examinations revealing a significantly less severe level of
visual impairment than he was claiming to the VA. The vision acuity levels he
displayed during his DMV-mandated eye examinations would have disqualified
him for the VA benefits he was receiving.

1. The Defendant Passes His Driver’s License Vision Tests

16. In North Carolina, an original or renewing driver’s license applicant
must take and pass a vision screening test. Applicants who cannot meet the 20/40
acuity standard are referred to an eyecare specialist. Drivers whose vision is
correctible to 20/50 or better are restricted to wearing corrective lenses while
driving. Drivers whose vision is correctible to 20/70 are restricted to wearing
corrective lenses, driving on roads with a speed limit of no more than 45 m.p.h.,
and not driving on interstate highways. Drivers whose vision is correctible to
20/100 are restricted to all of the above restrictions, plus daylight driving only.

4
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 4 of 16
17. Applicants whose vision is not correctible to at least 20/100 may not
obtain a driver’s license.

18. The defendant obtained his first North Carolina driver’s license in
August 1979. On September 18, 1987 (three weeks after he was discharged from
the Army based on his claim to have had visual acuity with glasses of 20/200 in the
right eye and 20/100 in the left eye), the defendant was able to renew his North
Carolina driver’s license.

a. The 1995 renewal: 20/30 left eye, 20/200 right

19, On January 5, 1995, the defendant renewed his North Carolina driver’s
license again. With corrective lenses, his vision test resulted in a finding of 20/30
vision using both eyes, 20/30 in his left eye, and 20/200 in his right eye. He
correctly identified and read all road signs on the test.

b. The 2003 renewal: 20/30 left eye, 20/70 right

20. On July 29, 2003, the defendant initially failed the vision examination
for the renewal of his North Carolina driver’s license, with a test result of 20/50
using both eyes, 20/50 in his left eye, and 20/200 in his right eye. He also
incorrectly read two road signs. Because of the failed examination, he was
required to get a vision statement from a physician. The results of the physician’s
vison examination, dated August 1, 2003, showed 20/30 vision using both eyes,
20/30 in the left eye, and 20/70 in the right eye. As a result, the North Carolina
DMV renewed his driver’s license.

c. The 2008 renewal: 20/40 left eve, 20/70 right

21. On February 15, 2008, the defendant again renewed his North Carolina
driver’s license. His vision test with corrective lenses resulted in a score of 20/40
using both eyes, 20/40 in his left eye, and 20/70 in his right eye. He correctly read
all the road signs in the test.

d. The 2009 South Carolina license: 20/25 left eye, 20/70 right

22. On September 15, 2009, the defendant applied for a South Carolina
driver’s license, providing a home address in Inman, South Carolina. In South
Carolina, an applicant must pass a visual acuity test with a score of 20/40 or better

5
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 5 of 16
with corrective lenses. If the applicant cannot meet that standard, he or she is
referred to an eyecare specialist, and must demonstrate visual acuity of at least
20/70 in both eyes together, or 20/70 in the better eye. If, however, one eye is at
20/200 or worse, the better eye must be at least as 20/40.

23. In his handwritten answers on his South Carolina application, the
defendant certified under penalty of perjury that he had no physical condition
preventing him from safely operating a motor vehicle, and that his doctor had not
placed any restrictions on his driving. In support of his application, the defendant
submitted a South Carolina DMV “Report of Eye Examination” form, completed
by Dr. SM of Asheville following an examination on July 19, 2009. That
examination’s results were that with his new prescription lenses his vision was
20/25 using both eyes, 20/25 in his left eye, and 20/70 in his right eye. The
doctor’s report also stated that the defendant needed glasses for distant vision, but
not for near vision, and that he had no unusual difficulty in seeing in dim light and
did not need to be restricted to daylight driving only. South Carolina issued the
defendant a driver’s license.

e. The 2016 eye exam. 20/25 left eye, 20/70 right

24. On February 17, 2016, the defendant again visited Dr. SM in Asheville
for an eye examination. The defendant told the doctor that one of his reasons for
having the exam was that he needed to renew his driver’s license. Dr. SM
observed that the defendant’s corrected vision acuity, when wearing glasses, was
20/25 in his left eye and 20/70 in his right. The doctor’s final diagnoses were that
the defendant had bilateral myopia (nearsightedness), bilateral regular astigmatism,
presbyopia (age-related farsightedness), and amblyopia (lazy eye) of the right eye.

f. The 2016 renewal: 20/40 left eye, 20/70 right

25. The next day, on February 18, 2016, the defendant renewed his North
Carolina driver’s license. At that time, his vision examination with corrective
lenses showed a visual acuity of 20/40 using both eyes, 20/40 in the left eye, and
20/70 in the right eye. He correctly read all the road signs in the test.

2. The Defendant’s Driving and Other Activities

26. Between 2001 and 2016, the defendant and his wife purchased and
registered approximately 30 different motor vehicles. The defendant drove
vehicles on a regular basis on streets, roads, and highways, including interstate

6
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 6 of 16
highways and highways with speed limits higher than 45 m.p.h. He also drove his
children to school and picked them up from school, drove to medical
appointments, to restaurants and shopping, performed errands, and drove on out-
of-town trips.

27. From 2010 through 2016, the defendant was actively involved with the
Boy Scouts of America (BSA), Daniel Boone Council, including serving as a Den
Leader and a Cubmaster. Among the courses the defendant completed with the
BSA were courses qualifying him to be a range officer for BB guns and for
archery. He was also certified for land navigation, which involves reading maps
and using a compass.

28. The defendant frequently drove himself and others to scouting events, .
including an overnight trip to Charleston, South Carolina. The defendant also

acquired a utility trailer to use for scouting and camping activities, and pulled it
behind his vehicle.

3. The Defendant Claims Blindness in His VA Eye Examinations

29. During the same time period that the defendant was passing his DMV-
mandated eye examinations and was, in fact, regularly driving vehicles on the
roads and highways of North Carolina and South Carolina, he was claiming to the
VA that he had no more than light perception in his right eye, and that he had
severely reduced sight in his left eye, in order to continue receiving his disability
payments.

a. The 1989 VA exam: 20/400 left eye, no improvement in right

30. On April 28, 1989, the defendant underwent an eye examination at the
VA Medical Center in Johnson City, Tennessee. Based on his responses, the
doctor conducting that examination concluded that the defendant had no
improvement in his right eye, and that his corrected distance vision in his left eye
was 20/400, and his corrected near vision was 20/100.

b. The 2016 VA exam: worse than 5/200 and only light perception in
each eye |

31. The VA directed the defendant to undergo a Compensation and Pension
Examination pertaining to his eyes, conducted on November 17, 2016, by Dr. KW,
an optometrist in Weaverville, North Carolina. Dr. KW performed the

7
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 7 of 16
examination pursuant to a contract with the VA and completed the VA’s Eye
Conditions Disability Benefits Questionnaire, which she submitted to the VA.

32. The vision tests that Dr. KW performed on the defendant were all
subjective, that is, the results were based on the answers provided by the
defendant. Based on the responses the defendant provided during that
examination, Dr. KW concluded that his uncorrected vision, for both distance
vision and near vision, was 5/200 in his left eye and 5/200 in his right eye. She
also concluded that his corrected vision for each eye remained at 5/200. She
noted, however, that she had simply marked those boxes on the VA form (which
were the lowest available boxes) in order to complete the report, but that “the
claimant is only light perception (sic) in each eye and cannot see 5/200.”

33. With regard to visual acuity, Dr. KW further concluded:

a, that the defendant’s vision in each eye was “limited to no more than light
perception,”
b. that he was unable to recognize test letters at one foot or closer with his
right eye; and
c. that he was unable to perceive objects, hand movements, or count fingers
at three feet with either eye.

34. Dr. KW answered “Yes” to this question: “Does the veteran have visual
acuity of 20/200 or less in the better eye with the use of a correcting lens based
upon visual acuity loss (i.e. USA statutory blindness with bilateral acuity of 20/200

or less)?”

35. As to the defendant’s visual fields, based on his responses she
concluded that the defendant had a visual field defect and that he was unable to see
any target with either eye except for a small area centrally to the left eye. She
therefore answered “Yes” to this question: “Does the veteran have legal (statutory)
blindness (visual field diameter of 20 degrees or less in the better eye, even if the
corrected visual acuity is 20/20) based upon visual field loss?”

36. Finally, Dr. KW concluded that “The impact of the eye condition(s) on
the claimant’s ability to work is that he cannot see to perform any visual task.”
Her final diagnosis was “Eye Blindness, Bilateral.”

8
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 8 of 16
c. The January 2017 VA exam: 5/200 left eve, only light perception in
right

37. On January 30, 2017, Dr. ZP, an optometrist working under contract
with the VA, conducted another eye examination of the defendant at the VA
Medical Center in Johnson City, Tennessee. In that examination, the defendant
claimed that his vision in his right eye was limited to no more than light
perception, and that he could not recognize test letters at one foot or closer with
either eye. He also claimed that he was unable to perceive objects, hand
movements, or count fingers at a distance of three feet with either eye.

d. The August 2017 VA exam: 5/200 distance vision in each eye

38. The VA contracted with another doctor of optometry, Dr. AL of
Asheville, to conduct an eye examination of the defendant on August 25, 2017.
Based on the defendant’s responses during the exam, the doctor assessed the
defendant’s visual acuity, with corrective lenses, as 5/200 in each eye for distance
vision, 5/200 in the right eye for near vision, and 20/200 in the left eye for near
vision. The defendant claimed to be unable to recognize test letters at one foot or
closer, although he was able to perceive objects, hand movements, and count
fingers at three feet with each eye. Dr. AL concluded that the defendant had a
visual acuity of 20/200 or less in the better eye using correcting lenses, and that he
was legally blind. Nonetheless, she also recorded:

PLEASE NOTE: There is no objective evidence that correlates to the
Veteran’s degree of vision loss. Today’s diagnoses of cataracts, floaters,
and epiretinal membranes (cellular maculopathy) are all mild in clinical
presentation and would not be expected to cause any vision loss. While
TBIs [traumatic brain injuries] can certainly cause vision loss, the Veteran’s
ability to independently move about the office, navigate around coffee tables
in the waiting room unaided, and watch for his ride approaching from the
windows does not correlate to the degree of vision loss that is suggested
from the visual acuity measurements and visual field testing, which are
highly subjective.

9
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 9 of 16
B. Obtaining Prosthetics and Sensory Aids Service Payments

39. The defendant used the VA’s Prosthetics and Sensory Aids Service to
obtain payments from the VA for air conditioning for five of the vehicles he or his
wife purchased between 2006 and 2016, while falsely claiming that he not only
was entitled to such payments but also claiming that he was not a licensed driver.

40. On April 27, 2006, the defendant submitted a VA “Application for
Adaptive Equipment—Motor Vehicle” form for a Honda. In the section of the
application form entitled “Driver’s License Verification,” the defendant stated that
he was not licensed. He described his disabilities affecting driving as “Blind one
eye, impaired vision other.” On April 29, 2006, he submitted a similar application
regarding a Chevrolet. He again claimed that he had no driver’s license, that he
was blind in one eye, and that he had “impaired vision on other — 90%.”

41. The defendant submitted similar applications, each one claiming that he
had no driver’s license and that he was blind in one eye and 90% impaired in the
other, on August 26, 2010, August 10, 2012, and on March 10, 2016. The VA
approved all five of the defendant’s applications and provided him with payments
for such “adaptive features” as air conditioning on these vehicles.

C. Obtaining Beneficiary Travel Program Payments

42. The defendant also defrauded the VA’s Beneficiary Travel Program by
submitting false claims for reimbursement for travel mileage, based on claiming
that he had used his private vehicle to go to and from his VA appointments, when
in fact he had been provided with such transportation through a government
contractor.

43. On February 6, 2017, special agents of the VA’s Office of Inspector
General interviewed the defendant. They informed him that he was being
investigated for fraud and false claims, that they had surveilled him and had
frequently observed him driving various vehicles, and that they knew that he had
passed driver’s license tests and had been a licensed driver during the entire time
he had claimed to the VA that he was blind. They specifically cited as an example
of surveillance that they had observed him drive himself to and from numerous
appointments at the Charles George VA Medical Center (the VAMC) in Asheville,
North Carolina.

10
Case 1:20-cr-00126-MOC-WCM Documenti Filed 12/01/20 Page 10 of 16
44, Following that interview, the defendant did not drive himself in his
personal vehicle for his following VAMC appointments, but instead used the
services of Mountain Mobility, a community transportation system provided by the
Buncombe County government. On March 6, 2017, March 13, 2017, and April 12,
2017, the defendant used Mountain Mobility for transportation between his home
and the VAMC.

45. On each of those three dates, however, he nonetheless submitted
applications for mileage reimbursements to the VA, claiming that he had used his
private vehicle. In the form he submitted with each such claim, the defendant
certified falsely: “I have neither obtained transportation at Government expense
nor through the use of Government request, tickets, or tokens, and have not used
any Government-owned conveyance... .”

COUNT ONE

46. Paragraphs 1 through 45 of this Bill of Indictment are realleged and
incorporated herein.

47. From in or about December 1987 and continuing through October 2017,
in Buncombe County, within the Western District of North Carolina, and
elsewhere, the defendant,

JOHN PAUL COOK,

knowingly and willfully did steal, purloin, and convert to his own use the money
of the United States, that is, disability compensation payments made by the
Veterans Benefits Administration of the United States Department of Veterans
Affairs, of the value of more than $1,000.

All in violation of Title 18, United States Code, Section 641.

11
Case 1:20-cr-00126-MOC-WCM Document1i Filed 12/01/20 Page 11 of 16
COUNT TWO

48. Paragraphs | through 45 of this Bill of Indictment are realleged and
incorporated herein.

49, On or about March 10, 2016, in Buncombe County, within the Western
District of North Carolina, and elsewhere, the defendant,

JOHN PAUL COOK,

did willfully and knowingly make a materially false, fictitious, and fraudulent
statement and representation in a matter within the jurisdiction of the executive
branch of the Government of the United States, that is, the United States
Department of Veterans Affairs, by falsely claiming that he had no driver’s license
on an Application for Adaptive Equipment—Motor Vehicle, as described more
fully in Paragraphs 39 through 41 of this Bill of Indictment. The statement and
representation was false because, as the defendant then and there knew, he did
possess a valid North Carolina driver’s license at that time.

All in violation of Title 18, United States Code, Section 1001.

COUNT THREE

50. Paragraphs | through 45 of this Bill of Indictment are realleged and
incorporated herein.

51. On or about November 17, 2016, in Buncombe County, within the
Western District of North Carolina, and elsewhere, the defendant,

JOHN PAUL COOK,

did willfully and knowingly make materially false, fictitious, and fraudulent
statements and representations in a matter within the jurisdiction of the executive
branch of the Government of the United States, that is, the United States
Department of Veterans Affairs, and did willfully and knowingly falsify, conceal,
and cover up by trick, scheme and device a material fact within the jurisdiction of
the United States Department of Veterans Affairs. That is, the defendant
concealed his true visual acuity by falsely claiming during an eye examination that
he had no more than light perception in each eye; that he was unable to recognize
test letters at one foot or closer with his right eye; and that he was unable to

12
Case 1:20-cr-00126-MOC-WCM Documenti1 Filed 12/01/20 Page 12 of 16
perceive objects, hand movements, or to count fingers at a distance of three feet
with either eye; and by falsely giving responses consistent with having a visual
acuity no better than 5/200 in either eye, as described more fully in Paragraphs 31
through 36 of this Bill of Indictment.

All in violation of Title 18, United States Code, Section 1001.

COUNT FOUR

52. Paragraphs 4 and 42 through 45 of this Bill of Indictment are realleged
and incorporated herein.

53. On or about March 6, 2017, in Buncombe County, within the Western
District of North Carolina, and elsewhere, the defendant,

JOHN PAUL COOK,

made and presented to the United States Department of Veterans Affairs claims
and demands upon the United States, that is, claims for travel expense
reimbursement pursuant to the VA’s Beneficiary Travel Program, knowing that
the claims were false and fictitious, in that the defendant falsely claimed that he
had incurred travel expenses by using a privately owned automobile, and falsely
claimed that he had not obtained transportation at government expense or used
any government-owned conveyance.

All in violation of Title 18, United States Code, Section 287.

COUNT FIVE

54, Paragraphs 4 and 42 through 45 of this Bill of Indictment are realleged
and incorporated herein.

55. On or about March 13, 2017, in Buncombe County, within the Western
District of North Carolina, and elsewhere, the defendant,

JOHN PAUL COOK,

made and presented to the United States Department of Veterans Affairs claims
and demands upon the United States, that is, claims for travel expense

13
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 13 of 16
reimbursement pursuant to the VA’s Beneficiary Travel Program, knowing that
the claims were false and fictitious, in that the defendant falsely claimed that he
had incurred travel expenses by using a privately owned automobile, and falsely
claimed that he had not obtained transportation at government expense or used
any government-owned conveyance.

All in violation of Title 18, United States Code, Section 287.

COUNT SIX

56. Paragraphs 4 and 42 through 45 of this Bill of Indictment are realleged
and incorporated herein.

57. On or about April 12, 2017, in Buncombe County, within the Western
District of North Carolina, and elsewhere, the defendant,

JOHN PAUL COOK,

made and presented to the United States Department of Veterans Affairs claims
and demands upon the United States, that is, claims for travel expense
reimbursement pursuant to the VA’s Beneficiary Travel Program, knowing that
the claims were false and fictitious, in that the defendant falsely claimed that he
had incurred travel expenses by using a privately owned automobile, and falsely
claimed that he had not obtained transportation at government expense or used
any government-owned conveyance.

All in violation of Title 18, United States Code, Section 287.

COUNT SEVEN

58. Paragraphs 1 through 45 of this Bill of Indictment are realleged and
incorporated herein.

59. On or about August 25, 2017, in Buncombe County, within the Western
District of North Carolina, and elsewhere, the defendant,

JOHN PAUL COOK,

14
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 14 of 16
did willfully and knowingly make materially false, fictitious, and fraudulent
statements and representations in a matter within the jurisdiction of the executive
branch of the Government of the United States, that is, the United States
Department of Veterans Affairs, and did willfully and knowingly falsify, conceal,
and cover up by trick, scheme and device a material fact within the jurisdiction of
the United States Department of Veterans Affairs. That is, the defendant
concealed his true visual acuity by falsely claiming during an eye examination that
he was unable to recognize test letters at one foot or closer with either eye; and by
falsely giving responses consistent with having a visual acuity no better than 5/200
in either eye, as described more fully in Paragraph 38 of this Bill of Indictment.

All in violation of Title 18, United States Code, Section 1001.

NOTICE OF FORFEITURE

60. Notice is hereby given of 18 U.S.C. § 982 and 28 U.S.C. § 2461(c).
Under Section 2461(c), criminal forfeiture is applicable to any offenses for which
forfeiture is authorized by any other statute, including but not limited to 18 U.S.C.
§ 981 and all specified unlawful activities listed or referenced in 18 U.S.C. §
1956(c)(7), which are incorporated as to proceeds by Section 981(a)(1)(C). The
following property is subject to forfeiture in accordance with Section 982 and/or
2461(c):

a. All property which constitutes or is derived from proceeds of the
violations set forth in this Bill of Indictment; and

b. If, as set forth in 21 U.S.C. § 853(p), any property described in (a)
cannot be located upon the exercise of due diligence, has been transferred or sold
to, or deposited with, a third party, has been placed beyond the jurisdiction of the
court, has been substantially diminished in value, or has been commingled with
other property which cannot be divided without difficulty, all other property of the
defendant/s to the extent of the value of the property described in (a).

61. The Grand Jury finds probable cause to believe that the following
property is subject to forfeiture on one or more of the grounds stated above: A
forfeiture money judgment in the amount of at least $978,138, such amount
constituting the proceeds of the violations set forth in this Bill of Indictment.

15
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 15 of 16
A TRUE BILL:

 

 

R. ANDREW MURRAY
UNITED STATES ATTORNEY

LL De. Hct eLen

a
RICHARD LEE EDWARDS
ASSISTANT UNITED STATES ATTORNEY

  

   

 

 

 

 

16
Case 1:20-cr-00126-MOC-WCM Document1 Filed 12/01/20 Page 16 of 16

 
